Citation Nr: 1412466	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-03 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

Whether the reduction of the disability evaluation for the Veteran's chronic low back pain with arthritic changes from 20 to 10 percent effective as September 1, 2009, was proper.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1993 to April 1997.  

In March 2009, the Nashville, Tennessee, Regional Office (RO) proposed to reduce the disability evaluation for the Veteran's chronic low back pain with arthritic changes from 20 to 10 percent.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision which effectuated the proposed reduction as of September 1, 2009.  

In October 2010, the RO denied an increased evaluation for the Veteran's left adrenalectomy scar residuals.  In January 2011, the Veteran submitted a notice of disagreement (NOD) with that decision.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

In December 2008, the Veteran submitted a claim for an increased evaluation for his chronic low back pain with arthritic changes.  That issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  


FINDING OF FACT

The evidence of record at the time of the June 2009 reduction action did not establish material improvement of the Veteran's chronic low back pain with arthritic changes.  



	(CONTINUED ON NEXT PAGE)




CONCLUSION OF LAW

The reduction of the evaluation for the Veteran's chronic low back pain with arthritic changes from 20 percent to 10 percent effective as of September 1, 2009, was improper.  38 C.F.R. § 3.344(c) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by38 U.S.C.A. § 5103(a) , must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board determines that the reduction of the evaluation of the Veteran's chronic low back pain with arthritic changes from 20 to 10 percent disabling effective as of September 1, 2009, was improper.  Therefore, the Board concludes that a discussion of VA's duty to notify and to assist is not necessary.  


II.  Reduction of Evaluation for the Veteran's Low Back Disability

The Veteran contends that the reduction of the evaluation for his low back disorder from 20 to 10 percent effective as of September 1, 2009, was improper as his service-connected disability had not improved but rather had significantly worsened in severity.  

The report of a January 2009 VA spine examination for compensation purposes conveys that the Veteran complained of chronic radiating low back pain which interfered with his work as a truck driver and impaired his ability to stand and to walk for prolonged periods of time and to lift heavy objects.  On examination of the lumbar spine, the Veteran exhibited a lumbar spine range of motion of forward flexion to 90 degrees, extension to 30 degrees, bilateral lateral bending to 30 degrees, and bilateral rotation to 30 degrees with pain at the ends of the ranges of motion; tenderness to palpation over the right lumbar area; and normal spinal symmetry and curvature.  

In March 2009, the RO proposed to reduce the evaluation for the Veteran's chronic low back pain with arthritic changes from 20 to 10 percent.  In June 2009, the RO effectuated the proposed reduction as of September 1, 2009.  

In a December 2010 statement of the case (SOC) issued to the Veteran, the RO informed the Veteran that: the "rating decision of March 25, 2009, proposed to reduce the 20 percent evaluation to 10 percent based on examination findings from January 23, 2009;" "a 10 percent evaluation was proposed based on findings of arthritis with painful motion;" "a higher evaluation of 20 percent is not warranted unless there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;" and "no additional medical evidence has been received to indicate that a higher evaluation greater than 10 percent was warranted."  

The circumstances under which an evaluation may be reduced are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  VA will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  Where an evaluation has been in effect for less than five years, the service-connected disorder has not become stabilized, and/or the disability is likely to improve, an evaluation may be reduced based upon "reexaminations disclosing improvement, physical or mental," of the disability.  38 C.F.R. § 3.344(c).  
The Court has clarified that: 

Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993).  

The January 2009 VA spine examination findings neither reflect that a sustained improvement in the Veteran's low back disorder had actually occurred nor show an improvement in the Veteran's ability "to function under the ordinary conditions of life and work."  The RO failed to specifically identify any sustained improvement of the Veteran's low back disability.  Indeed, the RO merely noted that the Veteran did not currently meet the criteria for a 20 percent evaluation under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5237.  This is the defect identified by the Court in Brown.  

In the absence of any specific and objective findings of material improvement of the Veteran's disability, the Board concludes that the reduction of the evaluation for the Veteran's chronic low back pain with arthritic changes from 20 to 10 percent effective as of September 1, 2009, was improper.  38 C.F.R. § 3.344(c).  


	(CONTINUED ON NEXT PAGE)





ORDER

The reduction of the evaluation for the Veteran's chronic low back pain with arthritic changes from 20 to 10 percent effective as of September 1, 2009, was improper.  



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


